Opinion of the Court
George W. Latimer, Judge:
Upon his plea of guilty, a general court-martial1 convicted accused of violations of Articles 112 and 133, Uniform Code of Military Justice, 10 USC §§ 912 and 933, respectively. The convening authority approved, except that he reduced the adjudged punishment to forfeiture of $100.00 per month for five months and a reprimand, and the record was then referred to a board of review pursuant to Article 69 of the Code, 10 USC § 869. The board affirmed, and thereafter The Judge Advocate General of the Navy certified the case to this Court under the provisions of Article 67 (b) (2), Uniform Code of Military Justice, 10 USC § 867, requesting our action on the following issue:
“Was trial of the accused barred by punishment imposed by his commanding officer under Article 15?”
The charges for which accused was tried grow out of events that occurred January 16, 1959. On that date accused was assigned as officer-of-the-deck for the midwatch aboard the aircraft carrier U.S.S. HANCOCK. He judicially confessed and there is no dispute that after having assumed and while on such duty he was found drunk in uniform, lying unconscious in a passageway of the ship. However, before accused entered his plea admitting his guilt, the defense moved to dismiss the-charges on the ground of former punishment. It was stipulated that on January 23, 1959, the commanding officer of the U.S.S. Hancock imposed nonjudicial punishment upon accused under Article 15, Uniform Code of Military Justice, 10 USC § 815, for the same acts of misconduct that were the basis of the charges being tried, whereby he restricted accused to his stateroom for ten days and recommended' that the Commander, Fleet Air Ala-meda, issue accused a letter of reprimand. Accused served the imposed restriction, but the Commander, Fleet Air Alameda, when the matter was-referred to him for the recommended letter of reprimand, stated his belief that the nature of the alleged violations by accused more appropriately warranted trial by court-martial, for he considered the actions did not constitute minor offenses. Subsequently, charges were preferred against accused and forwarded, together with the recommendations of the commanding officer, U.S.S. Hancock, and the Commander, Fleet Air Alameda, to the* Commandant of the Twelfth Naval District, who acted as convening authority and referred them for trial to the instant general court-martial. After the Government and the defense had presented their respective arguments, the law officer denied the motion to dismiss.
*379At the outset, we deem it worthwhile to point out that we are not here concerned with a situation where true former jeopardy is asserted as the basis for relief. A plea in bar so predicated is .-available in the civilian and the military communities alike, for that fundamental protection to an accused is spelled out in the Fifth Amendment to the United States Constitution and Article 44, Uniform Code of Military Justice, 10 USC § 844. It is to be borne in mind, however, that the right thereby extended to an accused concerns itself solely with prior judicial proceedings, as is clear from the tei’ms of the last-mentioned Article. And there can be no doubt that the prior punishment visited upon accused in the case at bar is not of that nature. True it is that he was previously punished, but not judicially. To the contrary, the commanding officer of his ship undertook to discipline him under Article 15 of the Code, supra. Congress, in its wisdom recognizing the inherent necessity of administrative sanctions in the mili-tai-y, enacted that statute in order to permit summary disciplinary action by •a commander for minor offenses committed by members of his command. The Congressional intent involved is obvious from even a casual perusal of the legislative history, the wording of the Article, and its entitlement: “Commanding officer’s non-judicial punishment.”
It is clear, then, that the prior punishment in the case at bar does not bring Ai’ticle 44, Uniform Code of Military Justice, supra, into play. 'That is not to say, however, that our ■problem does not sound in jeopardy. Indeed, quite the contrary is true, as may be gleaned from our language in United States v Vaughan, 3 USCMA 121, 11 CMR 121. There, in discussing a somewhat similar situation involving disciplinary punishment, this ■Court alluded to the “double jeopardy provisions express and implied” in Article 15(e) of the Code, supra, and paragraphs Q8g and 1286, Manual for Courts-Martial, United States, 1951. Perhaps it would be more technically correct to denote the basis for such a plea in bar as “former punishment” —to use the language of the Manual— instead of “double jeopardy.” But regardless of the label we place upon it, there can be no question, and the parties are agreed, that the three last cited sections of the Code and the Manual govern the certified issue.
In Article 15(e), Uniform Code of Military Justice, supra, Congress provided :
“The imposition and enforcement of disciplinary punishment under this article for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this article; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.”
Paragraph 68p of the Manual, supra, restates the codal provision as follows:
“Non-judicial punishment previously imposed under Article 15 for a minor offense may be interposed in bar of trial for the same offense.”
Our problem, then, narrows to whether the delicts charged against the accused were minor offenses, and paragraph 1286 of the Manual, supra, affords us some assistance in that regard. That paragraph undertakes to set forth a yardstick to measure the gravity of offenses in these terms:
“Whether an offense may be considered ‘minor’ depends upon its nature, the time and place of its commission, and the person committing it. Generally speaking the term includes misconduct not involving moral turpitude or any greater degree of criminality than is involved in the average offense tried by summary court-martial. An offense for which the punitive article authorizes the death penalty or for which confinement for one year or more is authorized is not a minor offense. *380Offenses such as larceny, forgery, maiming, and the like involve moral turpitude and are not to be treated as minor. Escape from confinement, willful disobedience of a noncom-missioned officer or petty officer, and protracted absence without leave are offenses which are more serious than the average offense tried by summary courts-martial and should not ordinarily be treated as minor.”
Likewise this Court, in fixing the seriousness of offenses for another purpose, has spelled out tests that are helpful. In United States v Moore, 5 USCMA 687, 18 CMR 311, we held, inter alia, that an offense carrying a penalty of more than one year’s confinement or which permits imposition of a dishonorable discharge could be equated to a felony. See also United States v Fisher, 22 CMR 676; cf. United States v Yray, 10 CMR 618; and United States v Mahoney, 27 CMR 898.
Applying the above principles to the facts of the instant ease, we are constrained to the conclusion that accused’s acts of misconduct were not merely minor offenses. In two fairly recent decisions, this Court has indicated misgivings about rules which depend upon whether the accused is an officer or an enlisted man. See United States v Smith, 10 USCMA 153, 27 CMR 227; United States v Claypool, 10 USCMA 302, 27 CMR 376. In this instance, however, it is of no moment that any act charged against an officer as a violation of Article 133, Uniform Code of Military Justice, supra, would permit his punitive separation from the service by dismissal. Here we have a more precise measuring rod, for accused’s misconduct is punishable by dishonorable separation from the service aside and apart from the Article proscribing conduct unbecoming an officer. Drunk and disorderly conduct, whether by an officer or by enlisted personnel, is a much more serious offense if committed aboard ship than otherwise and will permit imposition of six months’ confinement and punitive separation from the service. And drunkenness on duty is one step further up the ladder of aggravated offenses, for it may be punished by punitive discharge and nine months’ incarceration. See Table of Maximum Punishments, paragraph 127c, Manual for Courts-Martial, United States, 1951, pages 223 and 225. Without doubt accused’s actions here constitute an even more flagrant breach of the law. Not only was he both drunk aboard ship and while on duty but, as; the board of review pointed out, his; duty was as offieer-of-the-deck and, as such, he was the direct representative of the commanding officer of the ship, which position carries great responsibility. Thus, even apart from the punishment that could be permissibly adjudged, there can be no doubt that the accused’s misconduct in so incapacitating himself and thus endangering the ship and its crew was attended with grave consequences and shows a “greater degree of criminality than is involved in the average offense tried by summary court-martial.” It would be downgrading and belittling to the responsibility placed upon an officer-of-the-deck — whether on a ship at sea or, as here, in drydock — to conclude otherwise.
Accordingly, we hold that the law officer properly overruled the defense motion to dismiss, and the certified question is, therefore, answered in the negative. The decision of the board of review is affirmed.
Chief Judge QuiNN concurs.

 NCM 59-01477.